DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the application filed on 06/13/2022.
3.	The IDS submitted on 06/13/2022 is considered and entered.
4.	Claims 1-20 are pending.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Kim et al U.S. Patent No. 11,360,646 in view of  Van Os (US 2011/0167369 A1).  
As presented in the table below, Kim’s  claims 1-20 include all limitations of claims 1-20 of the current invention respectively except for “wherein the screen further includes a button, displayed outside of the index region, for requesting display of second schedule information corresponding to the current date” as introduced in independent claim 1 (method) and similarly as introduced in the remaining independent claims 11 (device) and 16 (medium). 
Von Os, is directed to  Device, Method, And Graphical User Interface For Navigating Through A Range Of Values. Van Os further discloses  [0179] FIG. 5A illustrates an exemplary calendar "day view" user interface with a navigation user interface. Wherein as illustrated in Fig. 5,  In some embodiments, the navigation user interface also includes a "today" button 5010 for navigating to a current date/time. In some embodiments, the navigation user interface includes a visual indication (e.g., selection indicator 5012) of a currently selected subunit region (e.g., Nov. 23, 2009 in FIG. 5A). See Fig. 5A. also see [0180]).
 
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the “today” button interface of Van Os  with graphical interface of Kim.    
	The suggestion /motivation for doing so would have been to provide a navigation user interface that also includes a "today" button for navigating to a current date/time.
		Therefore, it would have been obvious to combine Van Os with Kim to obtain the invention as specified in each independent claims.
 
US App. No. 17/838,826
US Pat. No. 11,360,646
1. A method for navigating contents in a mobile device, the method comprising: displaying, on a display of the mobile device, a screen including an index region displaying a plurality of dates, and a content region displaying first schedule information corresponding to a first date that is not a current date, wherein the screen further includes a button, displayed outside of the index region, for requesting display of second schedule information corresponding to the current date; detecting a selection input of the button displayed on the screen; determining a slide direction of the second schedule information to be displayed based on a relationship between the first date and the current date; and displaying the second schedule information corresponding to the current date in response to the selection input, wherein the second schedule information slides into the content region based on the determined slide direction, and wherein in a case in which the current date has a difference of at least two days from the first date, schedule information corresponding to a date between the first date and the current date is not displayed during a time in which the second schedule information slides into the content region of the display.

2. The method of claim 1, wherein the screen further comprises a category region containing at least one category, and wherein the plurality of dates displayed in the index region are associated with a category selected in the category region.

3. The method of claim 1, wherein the displaying of the second schedule information comprises: gradually overlaying the first schedule information with the second schedule information, the overlaying occurring in the slide direction.

4. The method of claim 1, wherein the displaying of the second schedule information comprises: generating a new screen configured with an index list in which the current date corresponding to the second schedule information is highlighted.

5. The method of claim 1, wherein the displaying of the second schedule information comprises moving an emphasis from the first date to the current date.

6. The method of claim 1, wherein at least a portion of the second schedule information is displayed in the content region during the time in which the second schedule information slides into the content region.

7. The method of claim 1, wherein the displaying of the screen comprises: presenting the plurality of dates in the index region arranged in series horizontally.

8. The method of claim 7, wherein the displaying of the second schedule information comprises: presenting, in a case in which the current date is positioned to a left of the first date, the second schedule information in a direction from left to right; and presenting, in a case in which the current date is positioned to a right of the first date, the second schedule information in a direction from right to left.

9. The method of claim 1, wherein the plurality of dates in the index region are vertically arranged in a linear series, the linear series having a top end and a bottom end, whereby in a case in which a position of the current date is below the first date, the second schedule information appears in an upward direction, and in a case in which the current date is above the first date, the second schedule information appears in a downward direction.
10. The method of claim 1, wherein a portion of the second schedule information and a portion of the first schedule information are displayed together temporarily during the time in which the second schedule information slides into the content region based on the determined slide direction.
11. A mobile device comprising: a display; a touch sensing unit; at least one processor; and a memory configured to store instructions, which when executed by the at least one processor, cause the at least one processor to: control the display to display a screen including an index region displaying a plurality of dates, and a content region displaying first schedule information corresponding to a first date that is not a current date, wherein the screen further includes a button, outside of the index region, for requesting display of second schedule information corresponding to the current date, control the touch sensing unit to detect a selection input of the button displayed on the screen, determine a slide direction of the second schedule information to be displayed based on a relationship between the first date and the current date, and control the display to display the second schedule information corresponding to the current date in response to the selection input, wherein the second schedule information slides into the content region based on the determined slide direction, and wherein the instructions, executable by the at least one processor, includes instructions for skipping displaying of schedule information corresponding to a date between the first date and the current date during a time in which the second schedule information slides into the content region of the display.

12. The mobile device of claim 11, wherein the screen further comprises a category region containing at least one category, and wherein the plurality of dates displayed in the index region are associated with a category selected in the category region.

13. The mobile device of claim 11, wherein the display of the second schedule information is performed by at least one of: gradually overlaying the first schedule information with the second schedule information, the overlaying occurring in the slide direction, generating a new screen configured with an index list in which the current date corresponding to the second schedule information is highlighted, or moving an emphasis from the first date to the current date.

14. The mobile device of claim 11, wherein a portion of the second schedule information and a portion of the first schedule information are displayed together temporarily during the time in which the second schedule information slides into the content region based on the determined slide direction.
15. The mobile device of claim 11, wherein at least portion of the second schedule information is displayed in the content region during the time in which the second schedule information slides into the content region.

16. A non-transitory computer-readable medium storing instructions that, when executed by a processor of a mobile device, cause the mobile device to perform operations comprising: displaying, on a display of the mobile device, a screen including an index region displaying a plurality of dates, and a content region displaying first schedule information corresponding to a first date that is not a current date, wherein the screen further includes a button, outside of the index region, for requesting display of second schedule information corresponding to the current date; detecting a selection input of the button displayed on the screen; determining a slide direction of the second schedule information to be displayed based on a relationship between the first date and the current date; and displaying the second schedule information corresponding to the current date in response to the selection input, wherein the second schedule information slides into the content region based on the determined slide direction, and wherein the stored instructions includes instructions for skipping displaying of schedule information corresponding to a date between the first date and the current date during a time in which the second schedule information slides into the content region of the display.

17. The non-transitory computer-readable medium of claim 16, wherein the screen further comprises a category region containing at least one category, and wherein the plurality of dates displayed in the index region are associated with a category selected in the category region.

18. The non-transitory computer-readable medium of claim 16, wherein the displaying of the second schedule information is performed by at least one of: gradually overlaying the first schedule information with the second schedule information, the overlaying occurring in the slide direction, generating a new screen configured with an index list in which the current date corresponding to the second schedule information is highlighted, or moving an emphasis from the first date to the current date.

19. The non-transitory computer-readable medium of claim 16, wherein a portion of the second schedule information and a portion of the first schedule information are displayed together temporarily during the time in which the second schedule information slides into the content region based on the determined slide direction.

20. The non-transitory computer-readable medium of claim 16, wherein at least portion of the second schedule information is displayed in the content region during the time in which the second schedule information slides into the content region.
1. A method for navigating contents in a mobile device, the method comprising: displaying, on a display of the mobile device, a current screen including an index region displaying a plurality of dates, and a content region, displaying first schedule information corresponding to a first date; detecting a selection input of a today schedule view button; determining a slide direction of second schedule information to be displayed based on a relationship between the first date and a today's date, wherein the second schedule information corresponds to the today's date; and displaying the second schedule information corresponding to the today's date in response to the selection input, wherein the second schedule information slides into the content region based on the determined slide direction, and wherein if the today's date has a difference of at least two days from the first date, schedule information corresponding to a date between the first date and the today's date is not displayed during a time when the second schedule information slides onto the content region of the display.




2. The method of claim 1, wherein at least the current screen further comprises: a category region containing at least one category, the dates displayed in the index region subcategorizing the category selected in the category region.

3. The method of claim 1, wherein displaying the second schedule information comprises: gradually overlaying the first schedule information with the second schedule information, the overlaying occurring in the slide.

4. The method of claim 1, wherein displaying the second schedule information comprises: generating a new screen configured with an index list in which the today's date associated with the second schedule information is highlighted.

5. The method of claim 1, wherein displaying the second schedule information comprises moving an emphasis from the first date to the today's date.

6. The method of claim 1, wherein at least a portion of the second schedule information is displayed in the content region during the sliding of the second schedule information into the content region.

7. The method of claim 1, wherein displaying a current screen comprises: presenting the plurality of dates in the index region arranged in series horizontally.

8. The method of claim 7, wherein displaying the second schedule information comprises: presenting, when the today's date is positioned to a left of the first date, the second schedule information in a direction from left to right; and presenting, when the today's date is positioned to a right of the first date, the second schedule information in a direction from right to left.


9. The method of claim 1, wherein the dates in the index region are vertically arranged in a linear series, the linear series having a top end and a bottom end, whereby when a position of the today's date is below the first date, the second schedule information appears in an upward direction, and when the today's date is above the first date, the second schedule information appears in a downward direction.

10. The method of claim 1, wherein a portion of the second schedule information and a portion of the first schedule information are displayed together temporarily when the second schedule information slides into the content region in the determined direction.

11. A mobile device comprising: a display; a touch sensing unit; at least one processor; and a memory configured to store instructions, which when executed by the at least one processor, cause the at least one processor to: control the display to display a current screen including an index region displaying a plurality of dates, and a content region, the content region displaying first schedule information corresponding to a first date, control the touch sensing unit to detect a selection input of a today schedule view button, determine a slide direction of second schedule information to be displayed based on a relationship between the first date and a today's date, and control the display to display second schedule information corresponding to the today's date in response to the selection input, wherein the second schedule information slides into the content region based on the determined direction, and if the today's date has a difference of at least two days from the first date, schedule information corresponding to a date between the first date and the today's date is not displayed during a time when the second schedule information slides onto the content region of the display.






12. The mobile device of claim 11, wherein at least the current screen further comprises a category region containing at least one category, and the dates displayed in the index region subcategorizing a category selected in the category region.

13. The mobile device of claim 11, wherein the display of the second schedule information is performed by at least one of: gradually overlaying the first schedule information with the second schedule information, the overlaying occurring in the slide direction, generating the new screen configured with an index list in which the today's date associated with the second schedule information is highlighted, and moving an emphasis from the first date to the today's date.

14. The mobile device of claim 11, wherein a portion of the second schedule information and a portion of the first schedule information are displayed together temporarily when the second schedule information slides into the content region in the determined direction.

15. The mobile device of claim 11, wherein at least portion of the second schedule information is displayed in the content region during the sliding of the second schedule information into the content region.

16. A non-transitory computer-readable medium storing instructions that, when executed by a processor of a mobile device, cause the mobile device to perform operations comprising: displaying, on a display of the mobile device, a current screen including an index region displaying a plurality of dates, and a content region, displaying first schedule information corresponding to a first date; detecting a selection input of a today schedule view button; determining a slide direction of second schedule information to be displayed based on a relationship between the first date and a today's date, wherein the second schedule information corresponds to the today's date; and displaying the second schedule information corresponding to the today's date in response to the selection input, wherein the second schedule information slides into the content region based on the determined slide direction, and wherein if the today's date has a difference of at least two days from the first date, schedule information corresponding to a date between the first date and the today's date is not displayed during a time when the second schedule information slides onto the content region of the display.


17. The non-transitory computer-readable medium of claim 16, wherein at least the current screen further comprises a category region containing at least one category, and the dates displayed in the index region subcategorizing a category selected in the category region.

18. The non-transitory computer-readable medium of claim 16, wherein the display of the second schedule information is performed by at least one of: gradually overlaying the first schedule information with the second schedule information, the overlaying occurring in the slide direction, generating the new screen configured with an index list in which the today's date associated with the second schedule information is highlighted, and moving an emphasis from the first date to the today's date.

19. The non-transitory computer-readable medium of claim 16, wherein a portion of the second schedule information and a portion of the first schedule information are displayed together temporarily when the second schedule information slides into the content region in the determined direction.


20. The non-transitory computer-readable medium of claim 16, wherein at least portion of the second schedule information is displayed in the content region during the sliding of the second schedule information into the content region.


 

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bank et al ( US 20090157466 A1)  is directed to APPARATUS, SYSTEM, AND METHOD FOR APPOINTMENT SCHEDULING
  Bank describes the following:
An apparatus, system, and method are disclosed for scheduling appointments. Appointment requests are received via a communication service, calendar information corresponding to the proposed appointment time and day is retrieved from a calendaring system and displayed to the user without requiring the user to open the calendaring application. The appointment can be accepted, confirmed, and recorded without opening the calendaring application. Multiple appointment times and days can be proposed and accepted among several meeting attendees. Temporary blocks may be placed on proposed and accepted calendar time slots until a finalized appointment time is negotiated and accepted (see Abstract section).

7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173